Citation Nr: 0319990	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for a low back disability, 
secondary to a service connected left knee disability.  



REPRESENTATION



Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied multiple issues.  The 
veteran filed a Notice of Disagreement with denials of 
service connection for low back pain, vision loss, hearing 
loss, and disorders secondary to herbicide exposure, and the 
RO addressed these issued in a July 2002 Statement of the 
Case.  In his July 2002 Substantive Appeal, the veteran only 
appealed the issue of service connection for a low back 
disorder and, accordingly, that is the only issue over which 
the Board has jurisdiction.  See 38 C.F.R. § 20.200 (2002).  


REMAND

Under regulations issued after the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), and at the direction of 
the Secretary, the Board began conducting evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  

Consistent with these duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was warranted.  In March 
2003, the Board initiated evidentiary development, pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2).  This 
development (VA examination with evidence review and request 
for opinions) was completed in June 2003.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additionally developed evidence without 
first remanding the case to the agency of original 
jurisdiction (RO) for initial consideration, and without 
having to obtain an appellant's waiver.  

The June 2003 VA examination report has not has not been 
considered by the RO.  In light of the new judicial precedent 
discussed above, the Board is compelled to remand the 
veteran's case to the RO for initial consideration of this 
new evidence.

Accordingly, this case is REMANDED for the following action:

The RO should again address the pending 
issue of entitlement to service 
connection for a low back disorder, 
secondary to a service connected left 
knee disorder, including consideration of 
the VA examination performed in June 
2003.  The RO should conduct any 
additional indicated evidentiary 
development, if any, consistent with 
VCAA.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, and give the 
veteran and representative an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




